EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with R. Fetea on 12/13/21.

The application has been amended as follows: 
Claim 38, line 10 reads “insulate (1) the” and should read --insulate the--;
Claim 38, line 10 reads “from (2) the” and should read --from the--;
Claim 42, line 13 reads “insulate (1) the” and should read --insulate the--;
Claim 42, line 13 reads “from (2) the” and should read --from the--;
Claim 51, line 18 reads “insulate (1) the” and should read --insulate the--;
Claim 51, line 18 reads “from (2) the” and should read --from the--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/PATRICK F LAMBE/Examiner, Art Unit 3679 


/MATTHEW R BUCK/Primary Examiner, Art Unit 3679